DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: alignment and fastening system in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 32 is objected to because of the following informalities:  
With regard to claim 32: Last line, it appears the limitation “an adjacent panel” should be --the adjacent panel--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-56, 60-62, 67-69 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 50: Line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the limitation “fasteners” is considered to be positively claimed. 
With regard to claim 51:  Line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   For the purpose of examination, the limitation “fasteners” is considered to be positively claimed. Further, the subject matter of claim 51 fails to limit the scope of claim 50 to which it depends.
With regard to claim 52: The limitation “the other of the first parallel sides” found in lines 1-2 of the claim lacks sufficient antecedent basis.  It’s unclear if the limitation is referencing the limitation “one side of the first pair of parallel sides” or the limitation “one of the first pair of parallel sides” found in claim 49.  Line 3, the limitation “the flange” lacks sufficient antecedent basis.  Note that “a flange” was also recited in claim 49
With regard to claim 56: It’s unclear if the limitation “complementary male and female formations” is referencing the previously recited complementary formations.  For the purpose of examination, the limitation is considered to be directed to –the complementary formations comprising male and female formations--.
With regard to claim 60-61: Line 2, it’s unclear if the limitation “adjacent panels” is referencing the previously recited panel and/or adjacent panel found in claim 28.
With regard to claim 67-69 and 71: The limitation “the flanges” lacks sufficient antecedent basis.

Claims 50-56, 60-62, 67-69 and 71 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28, 31-33 and 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agsten (US 5,632,126).
With regard to claim 28: Agsten discloses a panel (118) for a wall that is adapted to be mounted to a structural framework of the wall, the panel (118) comprising at least two components (52 and 54) that are connected together, with the at least two components (52 and 54) comprising a facade (52) comprising a metal sheet material that has an outer surface that defines a front surface of the panel (118) and a rear surface; and a structural element (54) connected to and supporting the façade (52) (fig. 3; col. 5, lines 8-12), the structural element (54) includes a profiled sheet having parallel ribs and parallel troughs positioned with the ribs or the troughs contacting and connected to the rear surface of the façade (52) (fig. 3), the structural element (54) is completely behind the façade (52) (figs. 3 and 9):
wherein a first pair of parallel sides (left and right sides) of the façade (52) are formed (fig. 9) capable of locating and mounting the panel in relation to the structural framework. Agsten further discloses the first pair of parallel sides (left and right sides) include complementary formations configured for overlapping relationship with an adjacent panel (fig. 9).  Examiner notes that the claim does not recite the structure of the complementary formations or how the overlapping occurs. It is further noted that the claim does not recite the structure of the adjacent panel, therefore the claimed adjacent panel is not required to have the configuration of the claimed panel.   
Examiner notes that recitations directed to a structural framework and the adjacent panel are considered to be directed to intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 31: Agsten discloses that the façade (52) and the structural element (54) are connected together are connected together mechanically via a mechanical interlock between the façade (52) and the structural element (54) (fig. 3), the mechanical interlock is a friction fit of the structural element (54) and the façade (52) (fig. 3).
With regard to claim 32-33: The panel of Agsten is formed so that in use mounted to the structural framework of the wall, the panel and the adjacent panel are configured to be arranged in an overlapping relationship with the front surface of the facade of the panel and a front surface of a facade of an adjacent panel form a continuous front surface on the wall, wherein the overlapping relationship is a side-by-side relationship and/or an end-to-end relationship with the front surface of the façade of the panel and the front surface of the façade of the adjacent panel form a continuous front surface on the wall.  Note that the structural framework and the  adjacent panel are directed to a functional use.  It is further noted that the claim does not recite the structure of the adjacent panel, therefore the claimed adjacent panel is not required to have the configuration of the claimed panel.   However, if claim 32 were to recite the adjacent panel is of the same configuration as the panel, the Agsten reference would not read upon the claim.
With regard to claim 44: Agsten discloses that the front surface of the facade (52) is a flat surface, and wherein the façade (52) is quadrilateral with a second pair of parallel sides (top and bottom sides) in addition to the first pair of parallel sides (left and right sides) (figs. 3 and 9). 
With regard to claim 45: The façade (52) of Agsten is a quadrilateral with a second pair of parallel sides (top and bottom sides) in addition to the first pair of parallel sides (left and right sides) and (fig. 9). 
With regard to claim 46: The façade (52) of Agsten is quadrilateral with a second pair of parallel sides (top and bottom sides) in addition to the first pair of parallel sides (left and right sides) (fig. 9), and wherein one side of the first pair of parallel sides includes an extension (96 or 98) of the front surface of the facade that can be fastened to the structural framework and then covered by the adjacent panel when, in use, the adjacent panel is positioned in the overlapping relationship.
Note that the structural framework and adjacent panel a directed to a functional use.  It is further noted that the claim does not recite the structure of the adjacent panel, therefore the claimed adjacent panel is not required to have the configuration of the claimed panel.   


Claim(s) 28, 30-33, 44-47, 49, 56 and 63-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murdock (US 6,085,485).
With regard to claims 28 and 56:  Murdock disclose panel (20) for a wall that is capable of being mounted to a structural framework of the wall, the panel (20) comprising at least two components (A, B) that are connected together, with the at least two components (A, B) comprising a façade (A) comprising a metal sheet material (24, sheet metal outer skin) that has an outer surface that defines a front surface of the panel (20) and a rear surface and a structural element (B) connected to and supporting the façade (A) (figs. 1-3), the structural element (B) comprising a profiled metal sheet (24, sheet metal outer skin) having parallel ribs and parallel troughs positioned with the ribs or the troughs contacting and connected to the rear surface of the façade (A), the structural element (B) being completely behind the façade (A) (fig. 1; col. 6, lines 29-34); and
wherein a first pair of parallel sides of the façade (A) are formed for locating and mounting the panel in relation to the structural framework and include complementary formations (38 and 40) configured for overlapping relationship with an adjacent panel (20’ or 20”) (fig. 1-3).

    PNG
    media_image1.png
    273
    662
    media_image1.png
    Greyscale

Fig. 1: Murdock (US 6,085,485)
With regard to claim 30:  Murdock discloses the metal sheet material comprises a steel sheet (col. 2, lines 21-25 and 43-47), and wherein the façade (A) and the structural element (B) are connected together with an adhesive (col. 7, lines 1-5).
With regard to claim 31: Murdock discloses that the façade (A) and the structural element (B) are connected together mechanically via a mechanical interlock between the façade (A) and the structural element (B), wherein the mechanical interlock is a friction fit of the structural element (B) and the façade (A) or results from a section of the structural element being folded over a section of the façade (A) (fig. 1-3; col. 7, lines 1-5).
With regard to claim 32: Murdock disclose that the panel being formed so that in use mounted to the structural framework of the wall, the panel (20) and the adjacent panel (20’ or 20”) are configured to be arranged in an overlapping relationship with the front surface of the façade (A) of the panel and a front surface of a facade of an adjacent panel (20’ or 20”) form a continuous front surface on the wall (fig. 2; col. 3, lines 21-23).
With regard to claim 33: Murdock discloses that the overlapping relationship is a side-by-side relationship and/or an end-to-end relationship with the front surface of the façade (A) of the panel (20) and the front surface of the facade of the adjacent panel (20’ or 20”) form a continuous front surface on the wall (fig. 2).
With regard to claim 44: Murdock discloses that the front surface of the façade (A) is a flat surface, and wherein the façade (A) is quadrilateral with a second pair of parallel sides in addition to the first pair of parallel sides (figs. 1-3).
With regard to claim 45: Murdock discloses that the façade (A) is quadrilateral with a second pair of parallel sides in addition to the first pair of parallel sides (figs. 1-2).
With regard to claim 46: Murdock discloses that the façade (A) is quadrilateral with a second pair of parallel sides in addition to the first pair of parallel sides, and wherein one side of the first pair of parallel sides includes an extension (32 and 33) of the front surface of the façade (A) that can be fastened to the structural framework and then covered by the adjacent panel when, in use, the adjacent panel (20’) is positioned in the overlapping relationship (fig. 1-2).
With regard to claim 47: Murdock discloses a wall constructed from a plurality of panels of claim 28 connected to a structural framework (angle steel elements) (col. 3, lines 21-23).
With regard to claim 49: Murdock discloses that one side of the first pair of parallel sides of the facade includes an extension (32 and 33) of the front surface of the facade to be fastened to the structural framework and then covered by an adjacent panel when, in use, the adjacent panel (20’) is positioned in overlapping relationship (fig. 2); and
wherein one of the first pair of parallel sides of the façade (A) includes a flange (30 and 31) extending rearwardly from the front surface of the facade and a lip (38) extending outwardly from the flange (A) parallel to the front surface of the façade (A) (figs. 1-2).
With regard to claim 63: Murdock discloses a panel (20) capable of being mounted to a structural framework of a wall, the panel (20) including at least two components (A, B) that are connected together, with the components (A, B) comprising:
a façade (A) comprising a steel sheet material that has an outer surface that defines a front surface of the panel (20) and a rear surface (fig. 1; col. 2, lines 21-25 and 43-47), and
a structural element (B) connected to and supporting the façade (A), the structural element (B) comprising a profiled steel sheet having parallel ribs and parallel troughs positioned with the ribs or the troughs contacting and connected to the rear surface of the façade (A) (fig. 1; col. 2, lines 21-25 and 43-47), the structural element (B) being completely behind the façade (A) (figs. 1-2); and
wherein one of a first pair of parallel sides of the façade (A) includes an extension (29) of the front surface of the façade (A) substantially parallel to the front surface, which extension (29) is capable of being fastened to the structural framework and covered by an adjacent panel positioned in overlapping relationship therewith in use (figs. 1-3).
With regard to claim 64: Murdock discloses a panel (20) capable of being mounted to a structural framework of a wall, the panel (20) including at least two components (A, B) that are connected together, with the components comprising:
a façade (A) comprising a steel sheet material that has an outer surface that defines a front surface of the panel and a rear surface (fig. 1; col. 2, lines 21-25 and 43-47), and
a structural element (B) connected to and supporting the façade (A), the structural element (B) comprising a profiled steel sheet having parallel ribs and parallel troughs positioned with the ribs or the troughs contacting and connected to the rear surface of the façade (A), the structural element (B) being completely behind the façade (fig. 1; col. 2, lines 21-25 and 43-47); and
wherein one of a first pair of parallel sides of the facade includes a flange (30) extending rearwardly from the front surface of the facade and a lip (31 or 38) extending outwardly from the flange (30) parallel to the front surface of the façade (A) (fig. 1).
With regard to claim 65: Murdock discloses that the other of the first pair of parallel sides of the facade includes a flange (32) extending rearwardly from the front surface of the façade (A) and an upturned lip (33), wherein the front surface of the façade (A), the flange (32) and the upturned lip (33) define a channel for locating the structural element (B) behind the façade (A) (fig. 1-3).
With regard to claim 66: Murdock discloses that the front surface of the façade (A) is a flat surface, and wherein the façade (A) is quadrilateral with a second pair of parallel sides in addition to the first pair of parallel sides (figs. 1-3).
With regard to claim 67: Murdock discloses that the structural element (B) extends between the flange (30) and another flange (32) of the first pair of parallel sides (figs. 1-3).
With regard to claim 68: Murdock discloses that the flange (30) and another flange (32) of the two sides of the first pair of parallel sides define upper and lower side edges of the panel on the wall (figs. 1-3).
With regard to claim 69: Murdock discloses that the flange (30) and another flange (32) of the two sides of the first pair of parallel sides define lateral side edges of the panel on the wall (figs. 1-3).
With regard to claim 70:  Murdock discloses that  the first pair of parallel sides of the facade include complementary male and female formations (38 and 29) configured for overlapping relationship with an adjacent panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agsten (US 5,632,126) in view of Waggoner (US 4,718,214).
With regard to claim 30: Agsten discloses that the metal sheet material comprises steel sheet (col. 5, lines 8-12), and wherein the façade (52) and the structural element (54) are connected together are connected together mechanically via a mechanical interlock between the façade (52) and the structural element (54) (fig. 3).
Agsten does not disclose the façade and the structural element are connected together with an adhesive.
However, Waggoner discloses that a metal sheet material (34) comprises steel sheet or aluminum sheet (col. 1, lines 55-57) forming  a facade, and wherein the façade (34) and a structural element (56) are connected together with an adhesive or are connected together mechanically via a mechanical interlock between the façade (34) and the structural element (56) (figs. 6-7; abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Agsten to substitute the fastening means to have the façade and the structural element connected together with adhesive such as taught by Waggoner in order to provide an alternative means of fastening with a greater surface area of contact that is bonded for a desired hold.  No new or unpredictable results would be obtained from substituting the mechanical interlock for an adhesive connection.



Claims 37 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock (US 6,085,485) in view of Hansson (US 5,146,727).
With regard to claim 37: Murdock disclose including an alignment and fastening system (fasteners) (col. 3, lines 21-23) capable of facilitating alignment of the panel in relation to another panel and the structural framework and configured for fastening the panel to the structural framework.
Murdock does not disclose that the alignment and fastening system is a concealed system in that the system is not visible when a person views the panel after it is positioned and mounted on the wall.
However, Hannson discloses a panel (1) comprising a lip including a plurality of openings (10) to receive mounting elements comprising fasteners to mount the panel to a structural framework, wherein the fasteners are concealed (figs. 1-2 and 7-9; col. 2, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Murdock to have the lip to include a plurality of openings such as taught by Hansson in order to provide a means of locating and receiving mechanical fasteners for securement of the panel to a building framework.  As modified, the alignment and fastening system is a concealed system in that the system is not visible when a person views the panel after it is positioned and mounted on the wall with adjacent panels.
With regard to claims 50-51: Murdock does not disclose that the lip includes a plurality of openings to receive mounting elements comprising fasteners to mount the panel to the structural framework.
However, Hannson discloses a panel (1) comprising a lip including a plurality of openings (10) to receive mounting elements comprising fasteners to mount the panel to a structural framework (figs. 1-2 and 7-9; col. 2, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Murdock to have the lip to include a plurality of openings such as taught by Hansson in order to provide a means of locating and receiving mechanical fasteners for securement of the panel to a building framework.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Regarding claim 28, Applicant argues that Agsten does not have a pair of parallel sides with complementary formations that are configured for overlapping relationship with an adjacent panel.
Applicant submits the sides of the face plate are configured for abutting relationship with an adjacent panel.
	Examiner respectfully submits that the abutting relationship disclosed by Agsten is considered to be an overlapping.  However, it is noted that the claim does not recite the structure of the complementary formations or how the overlapping occurs. It is further noted that the claim does not recite the structure of the adjacent panel, therefore the claimed adjacent panel is not required to have the configuration of the claimed panel.   Accordingly, the claimed panel is capable of overlapping with panels having various configurations. 
Applicant’s arguments with respect to claim(s) 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection of claim 30 under 103 to Agsten in view of Waggoner has been withdrawn in view of the amendment filed 7/18/22.
The objection of claims 28 and 57 has been withdrawn in view of the amendment filed 7/18/22.
The previous rejections of claims 44-46, 49, 51 and 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment field 7/18/22. 
Allowable Subject Matter
Claims 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 52-55, 60-62 and 71 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 50-55, 57-62 and 71: The combination of all the elements of the claimed panel including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633